Case: 2:19-cv-04694-JLG-CMV Doc #: 28 Filed: 11/10/20 Page: 1 of 2 PAGEID #: 105

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

LESLIE ALLEN,

CASE NO: 2:19-CV-04694

Plaintiff,

Vs.
DOLGEN MIDWEST, LLC d/b/a JUDGE: GRAHAM
DOLLAR GENERAL, BI IMPERIAL, :
LLC,

NOTICE OF VOLUNTARY

 

Defendants. DISMISSAL ORDER

NOW COMES the Plaintiff, Leslie Allen, by and through the undersigned counsel, and pursuant to
Rule 41(a)(1)(i) of the Federal Rules of Civil Procedure, hereby voluntarily dismiss the above-captioned

civil action without prejudice.

LESLIE ALLEN, Plaintiff

By A/ Kevin M. Pearl
Counsel

Kevin M. Pearl, Esq. (WV ID# 8840)
FRANKOVITCH, ANETAKIS, SIMON,
DECAPIO & PEARL, LLP

337 Penco Road

Weirton, WV 26062

Tel.: (304) 723-4400

Fax: (304) 723-5892

Email: Kevin@faslaw.com
Case: 2:19-cv-04694-JLG-CMV Doc #: 28 Filed: 11/10/20 Page: 2 of 2 PAGEID #: 106

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

EASTERN DISVISION
LESLIE ALLEN, :
CASE NO: 2:19-CV-04694
Plaintiff,
VS.
DOLGEN MIDWEST, LLC d/b/a JUDGE: GRAHAM
DOLLAR GENERAL, BI IMPERIAL, :
LLC,
CERTIFICATE OF SERVICE
Defendants.

Service of the foregoing NOTICE OF VOLUNTARY DISMISSAL ORDER was had upon the
following by electronic filing the same with the U.S.D.C. for the Southern District of Ohio this L| yn day
of November, 2020.

Matthew M. Duffy, Esq.
9229 Delegates Row, Suite 100
Indianapolis, Indiana 46240
Counsel for Defendant, BI Imperial, LLC

Patrick Kasson, Esq.
Reminger Co., LP
200 Civic Center Drive, Suite 800
Columbus, OH 43215
Counsel for Defendant, Dolgen Midwest, LLC d/b/a Dollar General

LESLIE ALLEN, Plaintiff,

By: 4/ Kevin M. Pearl
Of Counsel

Kevin M. Pearl, Esq. (WV ID #8840)
FRANKOVITCH, ANETAKIS, SIMON,
DECAPIO & PEARL, LLP

337 Penco Road

Weirton, WV 26062

Tel.: (304) 723-4400

Fax: (304) 723-5892

Email: kevin@faslaw.com
